DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5, drawn to a roasting drum, classified in A23N12/10.
II. Claims 6-11, drawn to a manufacturing method of a roasting drum, classified in B21D53/06.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the roasting drum of invention I could be made using an automated method that involves robotic manufacturing tools. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for the claims would be divergent in class.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Hilde Coeckx on 11/18/2021 a provisional election was made without traverse to prosecute invention I, claims 1-5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/201 and 3/12/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (KR101784661).

With regards to claim 1, Lee discloses a roasting drum (drum body 142, Fig. 7), comprising a drum body including a drum wall which provides with at least one fixing hole (drum body 142 has slots 148, Fig. 7), the at least one fixing hole passing through an inner surface and an outer surface of the drum wall (Fig. 7); and at least one agitator blade disposed in the drum body and provided with at least one fixing convex part which passes through the at least one fixing hole (stirring blade 160 disposed in the drum body 142 where the stirring blade 160 has an insertion piece inserted into the slot 148 and then bent to be coupled, paragraph 0062, lines 1-4).
With regards to claim 4, Lee discloses wherein the agitator blade has a side edge, the at least one fixing convex part is convexly formed out of the side edge and includes a connecting section and an engaging section, the connecting section connects the engaging section and the side edge, a locking slot is formed between the engaging section and the side edge, and the drum wall is located in the locking stirring blade 160 disposed in the drum body 142 where the stirring blade 160 has an insertion piece inserted into the slot 148 and then bent to be coupled wherein the bend consist of a tab 168 that goes through slot 148 and is bent outside of drum body 142, paragraph 0062, lines 1-4).
With regards to claim 5, Lee discloses wherein the at least one agitator blade has a side edge, the at least one fixing convex part is convexly formed out of the side edge and includes a connecting section and a bending section, the connecting section connects the bending section and the side edge, and the drum wall is disposed between the bending section and the side edge (stirring blade 160 disposed in the drum body 142 where the stirring blade 160 has an insertion piece inserted into the slot 148 and then bent to be coupled wherein the bend consist of a tab 168 that goes through slot 148 and is bent outside of drum body 142, paragraph 0062, lines 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claims 1,4 and 5 above, and further in view of Lemme et al (US 5,638,607).

With regards to claim 2, Lee does not disclose comprising an end plate, wherein an end of the drum body has at least one first joint part; the end plate has at least one second joint part and disposed at the end of the drum body, the at least one second joint part attached to the at least one first joint part.
Lemme et al teaches comprising an end plate (end plate 76, Fig. 3), wherein an end of the drum body has at least one first joint part (end of drum 64 has a ring gear 66, Fig. 3); the end plate has at least one second joint part (end plate 76 has an L shaped joint that fits into a ring gear 66, Fig. 3) and disposed at the end of the drum body (end of the drum body 64, Fig. 3), the at least one second joint part attached to the at least one first joint part (joint of ring gear 66 is connected to L shaped joint of end plate 76, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the drum of Lee with the joints of Lemme et al in order to provide an easy way of constructing a roaster. 
With regards to claim 3, Lemme et al teach wherein the at least one first joint part is at least one recess which is concavely formed out of an end edge of the drum body (ring gear 66 has a concave shape that has to edges that meet at a curve, Fig. 3), the at least one second joint part is at least one protrusion fitting into the recess (edge of end plate fits into ring gear 66, Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761